 



Exhibit 10.2

 

FINAL

 

CONSULTING AGREEMENT

 

CONSULTING AGREEMENT (this “Agreement”), dated as of July 9, 2014, by and
between John LaValle (“Consultant”) and Global Eagle Entertainment Inc., a
Delaware corporation (the “Company”).

 

RECITALS

 

A.           Consultant has served as chief executive officer of the Company.

 

B.           On July 9th, 2014 Consultant’s employment by the Company ended, and
Consultant entered into a Separation Agreement with the Company (the “Separation
Agreement”).

 

C.           The Company wishes to retain Consultant as an independent
contractor to perform services requested by the Company, and Consultant wishes
to perform the services requested by Company, with all work to be performed and
the parties’ agreement to be governed by the following terms and conditions

 

AGREEMENT

 

NOW, THEREFORE, each of the parties hereto, intending to be legally bound,
agrees as follows:

 

1.            Engagement; Term. The Company hereby engages Consultant and
Consultant hereby agrees to serve as consultant of the Company. In such
capacity, Consultant shall provide the Company with such advisory and consulting
as are requested from time to time by the Company (the “Services”). Consultant
shall not have any authority to bind or obligate the Company with respect to
third parties in any matter whatsoever. The term of effectiveness of this
Agreement shall begin on the date hereof and continue until the four-month
anniversary hereof (the “Term”).

 

2.            Compensation. In consideration for the Services provided by
Consultant hereunder, Consultant shall be paid $150,000.00 payable without
deduction or offset of any kind in four consecutive monthly installments of
$37,500 per month beginning on July 10, 2014 (the “Compensation”). The
Compensation is full and final payment for the potential or actual services
rendered or to be rendered by Consultant to the Company hereunder. Regardless of
the actual consulting term requested by the Company, the Compensation shall not
be less than $150,000.00.

 

3.            Representations And Warranties. Consultant represents and warrants
to the Company that (i) Consultant has no obligations, legal or otherwise,
inconsistent with the terms of this Agreement or with Consultant’s undertaking
this relationship with the Company, (ii) the performance of the services called
for by this Agreement does not and will not violate any applicable law, rule or
regulation or any proprietary or other right of any third party and (iii)
Consultant has not entered into and will not enter into any agreement (whether
oral or written) in conflict with this Agreement. Consultant hereby indemnifies
and agrees to defend and hold harmless the Company from and against any and all
claims, demands and actions, and any liabilities, damages or expenses resulting
therefrom, including court costs and reasonable attorneys’ fees, arising out of
or relating to a breach by Consultant of the foregoing representations. The
foregoing indemnification shall survive the termination, for any reason, of this
Agreement.

 

 

 

 

4.            Independent Contractor Status. Consultant shall act as an
independent contractor performing “work for hire” and not as an agent or
employee of the Company. Consultant shall not be entitled to any benefits or
compensation from the Company except as set forth in this Agreement or the
Separation Agreement and shall in no event be entitled to any fringe benefits
payable to employees of the Company. Consultant acknowledges and agrees that it
shall be Consultant’s sole obligation to report as self-employment income all
compensation received by Consultant from the Company for the Services.
Consultant agrees to fully indemnify the Company and hold it harmless from any
payment imposed on the Company in connection with any withholding taxes, social
security, unemployment or disability insurance or similar items in connection
with any payment made to Consultant by the Company for the Services.

 

5.            Confidential Information.

 

(a)           “Confidential Information” shall mean: (i) any confidential,
non-public, or proprietary information concerning the business, operations or
assets of the Company, its affiliates, shareholders, vendors and customers,
other than Excluded Information (as defined below), that has been or in the
future is disclosed to Consultant (a) in writing, including, without limitation,
as graphics or visual material, (b) in electronic form, (c) by providing access
(e.g., to a database or computer system), or (d) orally; and (ii) any
information which may be developed or created from such information, including,
without limitation, all copies, notes, summaries, reports, analyses and other
material or data generated by from any such information.

 

(b)           Confidential Information shall not include information that: (i)
is or becomes publicly available other than as a result of acts by Consultant in
breach of this Agreement; (ii) was rightfully in Consultant’s possession before
disclosure by the Company or any of its affiliates; or (iii) was disclosed to
Consultant by a third party which Consultant has no reason to believe was bound
by a confidentiality obligation. Any such Confidential Information described in
this Section 6(b) shall constitute “Excluded Information.”

 

(c)           In the event that Consultant or any of his Representatives is
requested or required by interrogatories, subpoena or civil investigative demand
or similar procedures to disclose any Confidential Information, Consultant shall
provide prompt written notice thereof to the Company so that it may seek a
protective order or other appropriate remedy or waive compliance with the
provisions hereof. In the event any such protective order is not obtained,
Consultant shall furnish only that portion of the Confidential Information that
it is legally required to furnish.

 

(d)           Consultant shall use the Confidential Information solely for the
purpose of providing the Services. Consultant shall keep the Confidential
Information confidential, shall not disclose to any person any of the
Confidential Information in any manner whatsoever, and use the same care and
discretion to avoid disclosure, publication, use or dissemination of the
Confidential Information as Consultant uses with his own similar information
that Consultant does not wish to disclose, publish, or disseminate, but in no
case will Consultant use less than reasonable care and discretion; provided,
however, that (i) Consultant may make any disclosure of information contained in
the Confidential Information to which the Company gives its prior written
consent and (ii) Consultant may make any disclosure permitted by Section 5(c)
above. The term “person” as used in this Agreement shall be broadly interpreted
to include the media and any corporation, limited liability company,
partnership, group, individual or other entity.

 

- 2 -

 

  

(e)           Promptly upon the written request of the Company, but in any event
promptly upon termination of the Services, Consultant shall return to the
Company all Confidential Information. All notes, summaries, reports, analyses
and other material or data generated by Consultant from, or containing or
reflecting any Confidential Information shall be destroyed, and Consultant shall
certify to the Company in writing as to the completeness of such destruction.

 

(f)            In order to preserve and protect the Company’s Confidential
Information, Consultant hereby agree as follows:

 

(i)           During the Term, Executive will not, either directly or
indirectly, participate in any Restricted Business. For purposes of this
Agreement, (A) the term “Participate” means to have any direct or indirect
interest, whether as an officer, director, employee, partner, sole proprietor,
agent, representative, independent contractor, consultant, franchisor,
franchisee, creditor, owner or otherwise provided that the term “Participate”
shall not include ownership of less than two percent (2%) of a class of stock of
a publicly-held corporation which is traded on a national securities exchange or
in the over-the-counter market, so long as the Company or such Consultant does
not have any active participation in the business or management of such entity;
and (B) the term “Restricted Business” means any enterprise, business or venture
anywhere within the United States of America and/or any other geographic areas
in which the Company transacted business within the twelve (12) month period
prior to the termination of the Term, which is active in the provisioning of
inflight entertainment content and/or connectivity solutions and services.

 

(ii)           During the Term and thereafter until the first (1st) anniversary
of the termination of the Term, Consultant will not, either acting jointly or
individually, induce or attempt to induce any employee of the Company or any of
its affiliates to leave such entity’s employ or in any way interfere with the
relationship between the Company or its affiliates or successors and any of
their employees.

 

(iii)           During the Term, Consultant will not, either acting jointly or
individually, induce or attempt to induce any supplier, licensee, licensor,
franchisee, customer or other business relation of the Business (“Customer or
Business Relation”) to cease doing business with the Company or any of its
affiliates or in any way interfere with the relationship between any member of
the Company or any such Customer or Business Relation. Following the Term,
Consultant will not, either acting jointly or individually, use any Confidential
Information to induce or attempt to induce any Customer or Business Relation to
cease doing business with the Company or any of its affiliates or in any way
interfere with the relationship between any member of the Company or any such
Customer or Business Relation.

 

- 3 -

 

 

 

(iv)           The Company would suffer irreparable harm from a breach of any of
the covenants or agreements contained in this Section 5(f). In the event of an
alleged or threatened breach by Consultant of any of the provisions of this
Section 5(f), the Company or its successors or assigns may, in addition to all
other rights and remedies existing in its favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce or prevent any violations of the provisions hereof, in each case
without the requirement of posting a bond or proving actual damages, and the
time periods described above will be tolled with respect to Consultant until
such alleged breach or violation is resolved. The Consultant agrees that the
restrictions in this Section 5(f) are reasonable protections under the
circumstances of the payment of the severance amounts set forth herein. If, at
the time of enforcement of any of the provisions of this Section 5(f), a court
holds that the restrictions stated herein are unreasonable under the
circumstances then existing, the Consultant agrees that the maximum period,
scope or geographical area reasonable under such circumstances will be
substituted for the stated period, scope or area.

 

6.            General.

 

(a)           This Agreement constitutes the full and entire understanding and
agreement between the parties with respect to the engagement of the Consultant
and replaces any previous agreement and/or communications between the parties,
whether written or oral, and may be amended only by a written instrument
executed by both parties; provided, however, that nothing herein shall replace,
supersede or derogate from any of the provisions of the Separation agreement,
which remain in full force and effect.

 

(b)           No failure, delay or forbearance of either party in exercising any
power or right hereunder shall in any way restrict or diminish such party’s
rights and powers under this Agreement or operate as a waiver of any breach.

 

(c)           Consultant shall not assign or delegate his rights or duties to a
third party.

 

(d)           All notices and requests required or authorized hereunder shall be
given in writing by personal delivery to the party to whom notice is to be
given, or sent by registered mail or recognized overnight courier and its
address set forth below the party’s signature below or by facsimile (if
electronically confirmed).

 

(e)           If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction,
(ii) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction, and (iii) the parties shall endeavor, in good faith
negotiations, to replace the invalid or unenforceable provisions with valid and
enforceable provisions, the economic effect of which come as close as possible
to that of the invalid or unenforceable provisions.

 

(f)           This Agreement shall be binding upon, and shall inure to the
benefit of, the parties and their respective successors, permitted assigns,
heirs, executors, administrators and legal representatives. This Agreement does
not create any rights, claims or benefits inuring to any person or entity that
is not a party hereto nor create or establish any third party beneficiary
hereto, except for the Company’s affiliates with respect to Section 5.

 

- 4 -

 

  

(g)           This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which shall constitute one
agreement.

 

(h)           The parties hereto have participated jointly in the negotiation
and drafting of the Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.

 

7.            Governing Law; Arbitration.

 

(a)           This Agreement shall be governed by the laws of the State of
California applicable to contracts entered into in, and to be performed wholly
within, the State of California.

 

(b)           Any dispute, controversy or claim arising out of or connected with
this Agreement, its interpretation or the breach thereof, including the
arbitrability of such dispute, controversy or claim, shall be settled by final
and binding arbitration in front of a single arbitrator venued in the County of
Los Angeles, California, in accordance with the rules governing the resolution
of employment disputes of the American Arbitration Association, and judgment
upon the award entered by the arbitrator may be entered in any court having
jurisdiction thereof; provided, however, that nothing herein shall be construed
to prohibit the Company or Consultant from seeking in any court of competent
jurisdiction any injunctive relief to which it is entitled hereunder.

 

[signature page follows]

 

- 5 -

 

 

FINAL

 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
on the date first written above.

 



  John LaValle       By:   /s/ John LaValle         Address:   1171 Westbend
Road       Westlake Village, CA 91362       Global Eagle Entertainment Inc.    
    By: /s/ Jay Itzkowitz         Name:   Jay Itzkowitz         Title: SVP
General Counsel, Secretary         Address:   4553 Glencoe Avenue, Suite 300  
Marina Del Rey, CA 90292



 

[Signature Page to Consulting Agreement]



 

 



